Name: 82/588/EEC: Commission Decision of 6 August 1982 establishing that the apparatus described as 'TECH - Turbofan Engine, model TD-441' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: 1982-08-18

 Avis juridique important|31982D058882/588/EEC: Commission Decision of 6 August 1982 establishing that the apparatus described as 'TECH - Turbofan Engine, model TD-441' may not be imported free of Common Customs Tariff duties Official Journal L 243 , 18/08/1982 P. 0032 - 0032*****COMMISSION DECISION of 6 August 1982 establishing that the apparatus described as 'TECH - Turbofan Engine, model TD-441' may not be imported free of Common Customs Tariff duties (82/588/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 15 February 1982, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'TECH - Turbofan Engine, model TD-441', ordered on 7 July 1980 and to be used for wind-tunnel measurements in the low- and high-speed ranges on aircraft with simulated turbofan engines and jets, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 8 June 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a model of a turbofan engine; whereas it does not have the requisite objective characteristics making it specifically suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus; whereas it therefore cannot be regarded as a scientific apparatus; whereas the duty-free admission of the apparatus in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'TECH - Turbofan Engine, model TD-441', which is the subject of an application by the Federal Republic of Germany of 15 February 1982, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 August 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.